DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath or Declaration
Applicant is notified that the application number 17/317,960 contains the deficiencies noted below. No period for reply is set forth in this notice for correction of these deficiencies. However, if a deficiency relates to the inventor's oath or declaration, the applicant must file an oath or declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.64, executed by or with respect to each actual inventor no later than the expiration of the time period set in the "Notice of Allowability" to avoid abandonment. See 37 CFR 1.53(f).
The item(s) indicated below are also required and should be submitted with any reply to this notice to avoid further processing delays. 
A properly executed inventor's oath or declaration has not been received for the following inventor(s):
Yuchun DENG
Yumin DU

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



    PNG
    media_image1.png
    308
    95
    media_image1.png
    Greyscale
Claim(s) 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ben-Tsion (US 20140052953 A1).
Claim 8. (Currently Amended) A storage array, comprising a memory, at least one processor, and at least one physical disk, wherein at least one logical disk is created on the physical disk, each logical disk corresponds to a setting ratio about first metadata of the logical disk, the first metadata is metadata about data in the logical disk, and the setting ratio is a preset ratio of a loaded portion of the first metadata of the logical disk that is loaded into the memory to the first metadata of the logical disk, the memory further stores instructions that, when executed by the at least one processor, control the at least one processor to perform operations comprising:
upon determination that metadata about to-be-manipulated data in a manipulated logical disk of the at least one logical disk is to be written into the memory, determining whether a current ratio of a loaded portion of first metadata of the manipulated logical disk that is loaded into the memory to the first metadata of the manipulated logical disk reaches a setting ratio corresponding to the manipulated logical disk; and
upon determination that the current ratio reaches the setting ratio corresponding to the manipulated logical disk, evicting, by using a memory eviction algorithm, a part of the first metadata of the manipulated logical disk in the memory, and storing the metadata about the to-be-manipulated data to the memory.

Referring to claims 1, 8, and taking claim 8 as exemplary, Ben-Tsion teaches a storage array, comprising a memory, at least one processor, and at least one physical disk, ([Ben-Tsion 0029] Storage system 100 includes a storage control layer 103 with one or more appropriate storage control devices operatively coupled to the plurality of host computers 101.sub.1-n and to a plurality of data storage devices 104.sub.1-n constituting a physical storage space optionally distributed over one or more storage nodes.)
wherein at least one logical disk is created on the physical disk, ([Ben-Tsion 0034] The entire address space of the storage system is divided into logical volumes, and each logical volume becomes an addressable device)
each logical disk corresponds to a setting ratio about first metadata of the logical disk, ([Ben-Tsion 0036] the metadata of a volume can include address mapping data-structures that include mapping information of logical volumes for associating logical address ranges and physical address ranges. [Ben-Tsion 0045] Memory monitor 130 is configured to monitor the utilization of metadata memory 110 by one or more logical volumes, the utilization can be measured, for example, according to the size of mapping structures accommodated in metadata memory 110. 
[Ben-Tsion 0046] A volume manager 140 that controls all volume operations, is configured to assign memory quotas to logical volumes. A memory quota is a value that defines the upper limit of memory that is allowed for use by a metadata of a logical volume(s).)
the first metadata is metadata about data in the logical disk ([Ben-Tsion 0036] the metadata of a volume can include address mapping data-structures that include mapping information of logical volumes for associating logical address ranges and physical address ranges., and 
the setting ratio is a preset ratio of a loaded portion of the first metadata of the logical disk that is loaded into the memory to the first metadata of the logical disk, ([Ben-Tsion 0046] A volume manager 140 that controls all volume operations, is configured to assign memory quotas to logical volumes. A memory quota is a value that defines the upper limit of memory that is allowed for use by a metadata of a logical volume(s).
[Ben-Tsion 0047] The memory quota is preferably assigned per logical volume set.) (When the size of the metadata is more than the size of the space allocated for metadata by the quota, then only a certain amount of the metadata can be loaded.)
the memory further stores instructions that, when executed by the at least one processor, control the at least one processor to perform operations comprising: ([0025] Unless specifically stated otherwise, as apparent from the following discussions, it is appreciated that throughout the specification discussions utilizing terms such as "assigning", "monitoring", "applying", "restricting", "reducing", "disabling", "enabling", "executing", "deleting" or the like, refer to the action and/or processes of a computer that manipulate and/or transform data into other data, said data represented as physical quantities, e.g. such as electronic quantities, and/or said data representing the physical objects. The term "computer" as used herein should be expansively construed to cover any kind of electronic device with data processing capabilities.) 
upon determination that metadata about to-be-manipulated data in a manipulated logical disk of the at least one logical disk is to be written into the memory, determining whether a current ratio of a loaded portion of first metadata of the manipulated logical disk that is loaded into the memory to the first metadata of the manipulated logical disk reaches a setting ratio corresponding to the manipulated logical disk; and ([Ben-Tsion 0051] Memory monitor 130 is configured for detecting high levels of memory utilization, by comparing the memory utilized by metadata of volume sets to the predefined assigned threshold(s) and to report volume sets that exceed their assigned threshold(s) to volume manager 140, which determines the memory restrain that should be applied. )
upon determination that the current ratio reaches the setting ratio corresponding to the manipulated logical disk, evicting, by using a memory eviction algorithm, a part of the first metadata of the manipulated logical disk in the memory, and storing the metadata about the to-be-manipulated data to the memory. ([Ben-Tsion 0052] Memory restraining, upon detection of a volume set whose metadata exceeds or approaches the corresponding assigned memory quota, can include disabling memory consuming services or reducing the amount of currently consumed memory. The latter may reduce the quality of service. [Ben-Tsion 0054] the restriction action can include: (i) reducing the amount of utilized memory, e.g. by compressing or paging out cold areas of the mapping data-structure)
Claim 1 is a method variation of the storage array of claim 8 and is rejected using the same rationale. 

Referring to claim 15 (New), Ben-Tsion teaches the method according to claim 1, wherein the setting ratio corresponds to one of the plurality of logical disks is 1:1, 1:2, or 1:3. ([Ben-Tsion 0046] “A volume manager 140 that controls all volume operations, is configured to assign memory quotas to logical volumes. A memory quota is a value that defines the upper limit of memory that is allowed for use by a metadata of a logical volume(s).”) (Assigning the upper limit of a memory (quota) is equivalent to a setting ratio, and can be 1:1 (100%), 1:2 (50%), 1:3 (33%), or any other value.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Tsion (US 20140052953 A1) as applied to claims 1 and 8 above, and further in view of Chanler (US 9678869 B1).

Referring to claims 2, 9, and taking claim 9 as exemplary, Ben-Tsion teaches the storage array according to claim 8, wherein the instructions control the at least one processor to further perform operations comprising: 
upon determination that the current ratio of the loaded portion of the first metadata of the manipulated logical disk to the first metadata of the manipulated logical disk does not reach the setting ratio corresponding to the manipulated logical disk, ([Ben-Tsion 0051] Memory monitor 130 is configured for detecting high levels of memory utilization, by comparing the memory utilized by metadata of volume sets to the predefined assigned threshold(s) and to report volume sets that exceed their assigned threshold(s) to volume manager 140, which determines the memory restrain that should be applied.)
Ben-Tsion discloses evicting the metadata, but does not explicitly teach storing the metadata about the to-be-manipulated data. Chanler teaches storing the metadata about the to-be-manipulated data to the memory, and ([Chanler Col 2 lines 10-13] Metadata including the non-location metadata for the first location and location metadata for the first location may be stored on physical storage.) ([Chanler Col 2 lines 25-36] additionally discusses storing metadata separately from the data it refers to.) 
Farther, Ben-Tsion in view of Chanler teaches updating the current ratio. ([Ben-Tsion 0051] Memory monitor 130 is configured for detecting high levels of memory utilization, by comparing the memory utilized by metadata of volume sets to the predefined assigned threshold(s) and to report volume sets that exceed their assigned threshold(s) to volume manager 140, which determines the memory restrain that should be applied. [Ben-Tsion 0062] Step 210 is followed by a step 220 of monitoring a size of a memory ("monitored memory size") consumed by the metadata. The monitoring can be performed constantly or periodically and includes techniques known in the art for evaluating (e.g measuring, calculating, obtaining or keeping track of) the size of a data structure and more specifically, of a dynamic data structure.) (The comparison values are being constantly reevaluated, and so is the comparison determination, i.e., ratio.)
Ben-Tsion and Chanler are analogous art because they are from the same field of endeavor in digital data processing. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Ben-Tsion and Chanler before them to modify the metadata processing of Ben-Tsion to include the metadata about data of Chanler. The reason or motivation for doing so would be to implement ([Chanler Col 1 lines 61-62] a goal of increasing performance of the data storage system).
Claim 2 is a method variation of the storage array of claim 9 and is rejected using the same rationale. 

Referring to claims 3, 10, and taking claim 10 as exemplary, Ben-Tsion describes paging out, but does not explicitly teach the storing metadata of an evicted metadata. 
Chanler teaches the storage array according to claim 8, wherein each logical disk further comprises second metadata, wherein the second metadata is indicative of the loaded portion of the first metadata of the logical disk; and the instructions control the at least one processor to further perform operations comprising:
after the metadata about the to-be-manipulated data is written into the memory, recording a storage address of the metadata about the to-be-manipulated data in the memory into the second metadata; and upon determination that the part of the first metadata of the manipulated logical disk is evicted from the memory, recording an address of the evicted part of the first metadata in the physical disk into the second metadata. ([Chanler Claim 6] The method of claim 5, wherein the additional location metadata includes other location metadata for another offset location logically following the first offset location. [Chanler Col 15 lines 36-47] In connection with storing MD (metadata) in the cache in an embodiment of a data storage system, paging may be performed in a similar manner where the primary storage is the cache and the secondary storage is the physical storage device (e.g., disk or flash-based non-volatile backend storage accessed by the DAs). Thus, MD may be retrieved from back-end physical storage as needed and stored in cache, such as for servicing read operations requesting user data associated with the MD. Once the MD is in cache, such MD may be removed from cache (e.g., evicted, removed, overwritten, and the like) as cache locations storing such MD are needed in connection with other processing.)
(The Applicant appears to describe paging in/out, a common metadata storage implementation. [Chanler Col 15 lines 4-35] describes the paging out mechanism. In [Chanler Col 15 lines 36-47] this mechanism is applied to metadata ([e.g., available on secondary storage but not primary storage]), especially metadata that has exceeded a size threshold [Chanler Col 14 line 56-Col 15 line 3]. As the system moves the metadata between the storage and memory, for the system to know where the metadata that is used for the data accesses, the system has to maintain an address of the metadata itself to know where to access it from, otherwise it is useless.)
Ben-Tsion and Chanler are analogous art because they are from the same field of endeavor in digital data processing. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Ben-Tsion and Chanler before them to modify the metadata processing of Ben-Tsion with multiple metadata sets of Chanler. The reason or motivation for doing so would be to implement ([Chanler Col 1 lines 61-62] a goal of increasing performance of the data storage system).
Claim 3 is a method variation of the disk array of claim 10 and is rejected using the same rationale. 

Referring to claims 4, 11, and taking claim 11 as exemplary, Ben-Tsion modified teaches the storage array according to claim 10, wherein the instructions control the at least one processor to further perform operations comprising:
receiving a write request, wherein the write request comprises to-be-written data, a logical unit identifier, and a logical address of the to-be-written data, the to-be-manipulated data is the to-be-written data, and the logical unit identifier indicates the manipulated logical disk; ([Ben-Tsion 0054] (i) reducing the amount of utilized memory, e.g. by compressing or paging out cold areas of the mapping data-structure, which may increase the latency, as metadata access will require reading from the disk)
upon determination that the to-be-written data is written into a physical disk corresponding to the ([Ben-Tsion 0043] the mapping data-structures grow as the thin volumes grow, since mapping information is added upon writing new data, for associating virtual memory to physical memory allocated by the newly written data.) 
storing the metadata about the to-be-written data to the physical disk corresponding to the ([Ben-Tsion 0036] Control layer 103 includes a metadata memory 110 for storing metadata required for managing volumes, for example, the metadata of a volume can include address mapping data-structures that include mapping information of logical volumes for associating logical address ranges and physical address ranges.) 
updating the current ratio. ([Ben-Tsion 0051] Memory monitor 130 is configured for detecting high levels of memory utilization, by comparing the memory utilized by metadata of volume sets to the predefined assigned threshold(s) and to report volume sets that exceed their assigned threshold(s) to volume manager 140, which determines the memory restrain that should be applied. [Ben-Tsion 0062] Step 210 is followed by a step 220 of monitoring a size of a memory ("monitored memory size") consumed by the metadata. The monitoring can be performed constantly or periodically and includes techniques known in the art for evaluating (e.g measuring, calculating, obtaining or keeping track of) the size of a data structure and more specifically, of a dynamic data structure.) (The comparison values are being constantly reevaluated, and so is the comparison determination, i.e., ratio.)
Claim 4 is a method variation of the disk array of claim 11 and is rejected using the same rationale. 

Referring to claims 5, 12, and taking claim 12 as exemplary, Ben-Tsion describes paging out, and, by inference, paging in, but does not explicitly teach generating indices. Chanler teaches the storage array according to claim 11, wherein the instructions further control the at least one processor to further perform operations comprising:
upon determination that the metadata about the to-be-written data is written into the memory, generating an index number based on the logical address of the to-be-written data, and recording the generated index number and an address of the metadata about the to-be-written data in the memory into the second metadata. ([Chanler] Referring to FIG. 7, shown is an example illustrating one arrangement of the user data and associated MD in an embodiment in accordance with techniques herein. The example 400 illustrates one way in which the user data and MD may be organized and stored on physical non-volatile storage of the back-end for the single LUN A. In at least one embodiment, the user data 314 of LUN A may be stored and organized as a first grouping of information separate from the associated MD 316. The MD 316 may further be arranged such that the location MD 318 for tracks 1−N is stored as a first portion followed by other remaining non-location MD 320 for tracks 1−N.) (Additionally, as the system must be able to retrieve the stored metadata [Chanler Col 15 lines 36-47], the indices and/or index tables must necessarily be generated.) 
Claim 5 is a method variation of the disk array of claim 12 and is rejected using the same rationale. 

Referring to claims 6, 13, and taking claim 13 as exemplary, Ben-Tsion reading and writing metadata but does not explicitly teach paging in/ loading metadata from disk into memory.
Chanler teaches the storage array according to claim 10, wherein the instructions control the at least one processor to further perform operations comprising:
receiving a read request; ([Chanler Calim 1] receiving, from a requester, a read operation)
determining whether metadata about to-be-read data in the read request is stored in the memory, wherein the to-be-manipulated data is the to-be-read data; and ([Chanler Claim 3] determining whether the location metadata for the first location is stored in cache;) 
upon determination that the metadata about the to-be-read data in the read request is not stored in the memory, obtaining the metadata about the to-be-read data from the ([Chanler Claim 4] responsive to determining the location metadata for the first location is not in cache, another request is issued to read a location metadata chunk from physical storage, the location metadata chunk including the location metadata for the first location and additional location metadata for one or more other locations and wherein the location metadata chunk is stored in the non-volatile memory.) 
Claim 6 is a method variation of the disk array of claim 13 and is rejected using the same rationale. 

Referring to claims 7, 14, and taking claim 14 as exemplary, Ben-Tsion discloses retrieving metadata, but does not explicitly teach using indices. Chanler teaches the storage array according to claim 13, wherein determining whether the metadata about the to-be-read data is stored in the memory comprises:
generating an index number based on a logical address of the to-be-read data in the read request; searching, based on the index number, the second metadata of the manipulated logical disk for an address that corresponds to the index number and that is of the metadata about the to-be-read data; and upon determination that the second metadata indicates that the address of the metadata about the to-be-read data is in the memory, obtaining the metadata about the to-be-read data from the memory, or ([Chanler Claim 6] The method of claim 5, wherein the additional location metadata includes other location metadata for another offset location logically following the first offset location. 
[Chanler Col 12 lines 37-50] Although not illustrated in FIG. 5B for simplicity and as known by those of ordinary skill in the art, an embodiment may store additional information for each of the cache slots regarding the data stored in area 274 of each such cache slot. For example, for a particular LUN and offset, such additional information may map the particular LUN and offset to a cache location containing the data for that LUN and offset. Such additional information may also, for example, map a particular PD and PD offset to a cache location containing the data for that PD and offset. Generally, such additional information may be stored in any suitable location and used, for example, by the HA, DA and other data storage system components and executing code, as an index to map into the cache 260 to retrieve and/or store data from the cache.)
upon determination that the second metadata indicates that the address of the metadata about the to-be-read data is not in the memory, obtaining the metadata about the to-be-read data from the physical disk. ([Chanler Col 14 lines 24-44] As noted above and elsewhere herein, the data storage system may use MD, such as the location information MD, to determine where user data resides on the permanent non-volatile physical storage devices (e.g., as represented by element 212 such as rotating disks, flash-based devices, and the like). With reference back to FIG. 5A, upon receiving a read operation from the host or other requester in S1, all the MD associated with the read operation may be read from physical storage by the DA if such MD is not already in the cache. Once all the MD for the user data requested is currently stored in cache, the data storage system may use the location MD for the user data requested by the read operation to determine whether the requested user data is currently in cache 208 (e.g., resulting in a cache or read hit), or not (e.g., resulting in cache or read miss). If the user data requested by the read operation is not in cache, the data storage system may further allocate a cache location in the cache 208 for storing the requested read miss data, and, using the location MD, obtain the requested read miss user data from its physical device storage location (S3) which is then stored in the allocated cache location (S4).
[Chanler Col 15 lines 36-47] Thus, MD may be retrieved from back-end physical storage as needed and stored in cache, such as for servicing read operations requesting user data associated with the MD. Once the MD is in cache, such MD may be removed from cache (e.g., evicted, removed, overwritten, and the like) as cache locations storing such MD are needed in connection with other processing.) (Indexing is well known in the art, and as the system must be able to retrieve the stored metadata, the indices and/or index tables must necessarily be obtained.)
Claim 7 is a method variation of the disk array of claim 14 and is rejected using the same rationale. 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Tsion (US 20140052953 A1) as applied to claim 1 above, and further in view of Wei (US 20170220287 A1).

Referring to claim 16 (New), Ben-Tsion discloses assigning threshold severity levels, but does not explicitly teach the setting ratio is set for each logical disk based on different performance levels. 
Wei teaches the method according to claim 1, wherein the setting ratio is set for each logical disk based on different performance levels when the metadata of the to-be-manipulated data is in the memory and when the metadata of the to-be-manipulated data is in the physical disk. ([Wei 0072, 0075-82])
Ben-Tsion and Wei are analogous art because they are from the same field of endeavor in digital data processing. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Ben-Tsion and Wei before them to modify the metadata processing of Ben-Tsion to include the assignment of the ratio according to a performance level of Wei. The reason or motivation for doing so would be ([Wei 0007] to shorten time for resolving an access hotspot problem, and reduce resources occupied).

Referring to claim 17 (New), Ben-Tsion discloses assigning threshold severity levels, but does not explicitly teach a logical disk having a performance requirement lower than that of another logical disk. 
Wei teaches the method according to claim 1, wherein, among the plurality of logical disks, a logical disk having a performance requirement lower than that of another logical disk corresponds to ([Wei 0072, 0075-82] a logical disk that prioritizes performance is assigned a different distribution ratio than a logical disk that prioritizes capacity, thus having different performance levels)
Further, Ben-Tsion teaches a setting ratio lower than a setting ratio corresponding to said another logical disk. ([Ben-Tsion 0046] Assigning the upper limit of a memory (quota) is equivalent to a setting ratio, and can be 1:1 (100%), 1:2 (50%), 1:3 (33%), or any other value. This also means that one value would be lower than another.)
Ben-Tsion and Wei are analogous art because they are from the same field of endeavor in digital data processing. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Ben-Tsion and Wei before them to modify the metadata processing of Ben-Tsion to include the assignment of the ratio according to a performance level of Wei. The reason or motivation for doing so would be ([Wei 0007] to shorten time for resolving an access hotspot problem, and reduce resources occupied).

Response to Arguments
Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive. 
The Applicant argues:
“The specification explains, by way of a non-limiting example, that, for each logical disk, a setting ratio of a loaded portion of metadata of the logical disk that is loaded into the memory to all of the metadata of the logical disk is set, and a current ratio of a currently loaded portion of metadata of a logical disk to all of the metadata of the logical disk does not exceed the setting ratio. That is, the setting ratio corresponds to the logical disk is a ratio of the loaded portion of the metadata of the logical disk to the total amount of the metadata of the logical disk, as detailed in para. [0033].”
However, [Ben-Tsion 0046] explains “A volume manager 140 that controls all volume operations, is configured to assign memory quotas to logical volumes. A memory quota is a value that defines the upper limit of memory that is allowed for use by a metadata of a logical volume(s).” This satisfies the limitation because assigning the upper limit of a memory (quota) is equivalent to a setting ratio, and can be 1:1 (100%), 1:2 (50%), 1:3 (33%), or any other value.
“Ben-Tsion’s memory quota defines an upper limit of memory that is allowed for use by all the metadata of a logical volume set. The cited paragraph [0046] of Ben-Tsion describes that a “memory quota is a value that defines the upper limit of memory that is allowed for use by a metadata of a logical volume(s).” In contrast, the claimed setting ratio is a ratio of a loaded portion of the metadata of a logical disk to the total amount of the metadata of the logical disk. Thus, Ben-Tsion’s memory quota is different from the claimed setting ratio. For example, in an embodiment of the present application, if the setting ratio for a logical disk is 20%, then only 20% of the first metadata of the logical disk can be loaded into the memory. In contrast, in Ben-Tsion, if the memory quota assigned to a local volume set is 20%, then all the metadata of the volume set can be loaded into the memory until 20% of the memory is filled.”
However, Ben-Tsion describes the memory quota as a “value that defines the upper limit of memory that is allowed for use by a metadata”, which means if it is set for 20%, then no more than 20% can be used. Furthermore, [Ben-Tsion 0053-55] describes a restraining, punitive mechanism (severity threshold) that can be applied if the metadata usage of memory quota comes close to that limit, and to make sure that limit is not exceeded. For example, when the size of the metadata is more than the size of the space allocated for metadata by the quota, then only a certain amount of the metadata can be loaded. The quota defines the amount of metadata that is loaded based on the storage space the quota represents and the size of the metadata that is to be loaded. For example, when the size of the logical volume allocated for the metadata is 1GB, and the size of the metadata is 2GB, then only 50% of the metadata can be stored. This example results in a ratio of 1:2.
The Examiner suggests amending the claims to include further details defining the inventive concept from the specification to overcome the cited prior art and further advance prosecution.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER VINNITSKY whose telephone number is (571)272-3280. The examiner can normally be reached 9:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER VINNITSKY/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136